Motion for a stay denied and temporary stay vacated in so far as it prevents the defendant from moving the case for trial. It appears that the ease is now on the March calendar of the Supreme Court, Kings county. It should be tried without delay. The motion for stay of proceedings under the order of March 6, 1935, granted in so far as it vacates the sequestration order of June 21, 1934, provided that the defendant file a bond for $500, on condition that the appeal be perfected and argued on April twelfth; otherwise, motion denied. The defendant may elect to assign to the receiver $1,650 of the sum now on deposit to the credit of the receiver in the Lawyers County Trust Company of Brooklyn, to be held by said receiver subject to the further order of the court in the action, and defendant thereby may become entitled to the remaining sum, in which case the motion for a stay will be denied and the necessity of an appeal be obviated. Copies of the affidavits herein will be sent to the grievance committee of the Brooklyn Bar Association for such action as to the alleged misconduct of Abraham Ziegler, an attorney, as it deems proper. Present — Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ.